The record discloses: (1) that on August 6, 1953, the defendant, upon his plea of guilty during a trial which had been in progress for seven days, was convicted of robbery in the first degree and sentenced to serve a term of 15 to 40 years, such sentence including a term of 5 to 10 years for the use of a stolen vehicle in the commission of the robbery; (2) that in November, 1954, in support of defendant’s motion to dispense with printing, the sole point urged by him and his counsel was the claimed excessiveness of the sentence; (3) that such motion was denied; (4) that in October, 1956, in opposition to the People’s motion to dismiss the appeal for lack of prosecution, defendant’s counsel again urged that the sole ground for the appeal is the alleged exeessiveness of the sentence; and (5) that such motion to dismiss was granted by order dated November 13, 1956. Defendant now moves to vacate such order of dismissal and for other relief. Under all the circumstances, and in view of defendant’s inordinate delay of more than four years in the making of this motion, it is denied. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.